CARTER, J.,
concurring.
I reluctantly agree that the result is required by statutory law and jurisprudence. I believe that the dollar for dollar credit which the Louisiana Insurance Guaranty Association (LIGA) receives is patently unfair and inequitable. For example, suppose a claimant has coverage under two policies of insurance, and one of the insurers is solvent and the other is insolvent. If the solvent insurer has policy limits identical to or lower than the insolvent insurer’s policy limits and a claimant experiences a loss in excess of the limits under the solvent insurer’s policy, LIGA is not responsible for any portion of the damages. This résult is unfair to the injured claimant.
It is interesting to note that if Certified Lloyds had also become insolvent, LIGA may have had responsibility under the Champion policy and under the Certified Lloyds policy, consistent with LIGA’s statutory rights and duties. A claimant may fair much better in this situation in that he may be able to recover his damages to the extent of the policy limits of both policies.
Unfortunately, the resolution of this dilemma is one which is beyond the ability of the courts to correct and will hopefully will be rectified by the Louisiana legislature.